Citation Nr: 1135091	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to April 20, 2004, to include whether a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa




INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2003 the Veteran identified that he had a myocardial infarction.  In a statement dated in August 30, 2011, the Veteran, through his accredited representative, raised the issue of service connection for coronary artery disease as related to Agent Orange exposure.  He also raised the issue of service connection for sterility caused by an accident during airmobile combat operations in Vietnam.  As these issues have not yet been adjudicated, they are referred back to the RO for the appropriate consideration.  


FINDINGS OF FACT

1.  Prior to April 20, 2004, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as:  work, family relationships, thinking or mood, due to such symptoms as insomnia, irritability, poor concentration and memory, lethargy, fatigue, somatic complaints, fair insight and judgment, flashbacks, anxiety, hypervigilance, depression, anxiety and thoughts of suicide.  The assigned GAF score is predominately 50.  

2.  Prior to April 20, 2004, the Veteran's PTSD is not manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  
3.  The Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but not greater, for PTSD have been met for the entire period of time since the effective date of service connection to April 20, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

In a rating decision dated in January 2003, the RO continued the 50 percent rating that was assigned to the Veteran's service-connected PTSD.  The Veteran was notified of this decision in February 2003.  He filed a claim for increase on April 20, 2004.  In November 2004, the RO increased the service-connected PTSD rating from 50 percent disabling to 70 percent disabling from April 20, 2004.  In June 2005, the RO increased the disability rating to 100 percent disabling from April 20, 2004, the date of receipt of claim.  The Veteran appealed seeking back pay on the basis that he did file an appeal in April 2003 and therefore his claim for an increased rating remained pending.  The Veteran is seeking entitlement to a total disability rating prior to April 20, 2004

With respect to the finality of the January 2003 rating decision, the Board notes that when new and material evidence pursuant to 38 C.F.R. § 3.156 (b) is received prior to the expiration of the appeal period, the compliant evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued.  38 C.F.R. § 3.156 (2010); see also Muehl v. West, 13 Vet. App. 159 (1999).  Moreover, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  A VA medical record dated in March 2003, which indicated the Veteran was admitted for inpatient treatment as a result of feeling suicidal and depressed, was received by the RO in April 2004.  Since this VA record was in existence before the expiration of the appeal period and as it shows a severity of symptoms such that inpatient treatment was deemed warranted, the evidence is new and material and the January 2003 rating decision is not considered final.  As the RO's decision is not final, the issue on appeal is that of a higher initial rating than 50 percent for service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In a statement dated in October 2000, the Veteran's wife stated that the Veteran would wake her up with headlocks and would give orders while he was asleep.  He would also jump a lot at night and move all the time.  She described that he would sometimes get out of bed and start running or start hitting her through the night.  During the daytime it was if he was still on guard and he would knock you out if you walk up behind him and he did not know it.  She reported that he would fall to the ground on his knees if he heard a gunshot or a very loud noise.  She also reported that the Veteran used to sleep with a pistol under his pillow at night that he subsequently got rid of because he was afraid that he would shoot his wife and not realize.  She stated that these symptoms have gone on since they have been married.  

VA medical records dating from October 2000 to March 2001 include an October 2000 mental health new patient evaluation.  During the evaluation the Veteran reported problems with poor sleep, restlessness, war dreams, greatly exaggerated startle reflex, and guardedness from his return from Vietnam.  The Veteran's wife reported that the Veteran suffered from disturbed sleep, obsessive war memories, jumpiness, and increased startle for as long as she's known him.  She described having being hit by the Veteran during his thrashing in the bed on several occasions and having being awoken by his arms around her neck choking her.  The Veteran reported that he would often wake up and have to check the house or grounds in the middle of the night.  He also became very uncomfortable if away from home after dark.  The Veteran reported that he used to sleep with a pistol beneath his pillow but got rid of it as his wife's insistence.  The Veteran reported that he belonged to and was active at church but also reported that he avoided close relationships and lived a rather isolated life.  The Veteran reported that he was a landscaper but stated that he had become so irritable in the recent months that he had alienated of the of the contractors that he worked for and had very few new jobs.  He reported that his irritability and jumpiness has increased considerably in recent months although he could not identify new life stressors.  The Veteran denied suicidal ideation.  He reported that he was bothered by an incident in which he accidentally almost shot a teenager while deer hunting but denied any violent intent toward anyone.  Mental status examination revealed that the Veteran's dress and behavior were normal.  He talked openly and freely.  He had sleep disturbances with the presence of combat dreams.  He denied serious depressed affect or suicidal ideation.  He exhibited labile, irritable, and exaggerated startle reflex.  He denied auditory or visual hallucinations.  He had no thought disorder or psychotic symptoms.  His mental functioning and memory were intact and his judgment was okay.  The diagnosis was chronic PTSD of moderate severity.  The GAF score was 52.  

A November 2000 VA mental health note found that the Veteran was calmer and less irritable with medication but he reported that sleep remained poor with frequent thrashing about, yelling, and talking.  

A January 2001 VA mental health progress note found that the Veteran reported experiencing recurrent nightmares of combat experiences, calling in grid coordinates in his sleep,  calling for artillery support, jumping out of bed running, and kicking his legs in his sleep.  He also reported nightmares during his daytime naps.  He reported that he had recurring intrusive memories about Vietnam traumas.  He reported low frustration tolerance, irritability, and a history of temper outbursts.  He also reported symptoms of hypervigilance and hyperarousal and looked out the windows and checked the house for security during the night.  He had exaggerated startle response to unexpected stimuli such as noises and being touched by someone.  He reported severe depression of mood and stated that his medication did not help his depression.  He was chronically anxious and nervous.  His wife reported that he had loud snoring, nocturnal apneic episodes, frequent awakening, daytime tiredness, and weight gain.  The Veteran reported that he has given up his landscaping business and no longer hunts.  He reported that his marriage was stable and that he gardens and has a catfish pond.  He attended church regularly and reported that his religion and spirituality were major sources of emotional strength and support.  Mental status examination revealed that the Veteran was alert with clear sensorium and full orientation.  Mood and affect were depressed.  The Veteran denied suicidal ideation and homicidal ideation.  He also denied delusions or hallucinations.  His associations were coherent and his judgment was intact.  The diagnoses were chronic, combat-related PTSD and chronic depressive disorder comorbid to PTSD.  The GAF score assigned was 50 at the time and for the past year.  

A January 2001 VA mental health evaluation for admission to the PTSD program found that the Veteran presented with a cheerful mood that was dysthymic although he attempted to appear cheerful.  The physician noted that the Veteran seems like the type that did not want to appear as a complainer and put on a positive "happy" face even when feeling badly.  His mood was depressed.  The Veteran reported no difficulty with sleep onset but awoke frequently due to talking, kicking in his sleep, and the sensation of breathing.  He reported that he was a regular church goer for many years.  He attributed much of his success and coping to his church attendance.  He reported a past history of suicidal ideation on one occasion, which he denied at the time of the evaluation.  He reported that his guns were locked away so he did not have access to them.  He learned to avoid things that reminded him of Vietnam.  He was very quick to have intrusive thoughts.  The physician noted that he had an anxious quality and startled easily.  He reacted strongly to Vietnam related stimuli and would go out of his way to avoid them.  He learned that distraction and staying busy helped him to not think about Vietnam.  The diagnosis was PTSD at a mild level.  

A February 2001 VA mental health progress note found that the Veteran remained depressed, anhedonic, and anxious with no notable improvement.  He denied suicidal ideation since the last appointment.  His sleep remained disrupted with recurring nightmares of combat, talking throughout the night, fighting in his sleep and hitting his wife, and kicking and running in his sleep.  His motivation, interest, and energy levels remained low.  Mental status examination revealed that the Veteran was alert with clear sensorium.  His mood and affect were depressed.  He denied suicidal ideation and homicidal ideation.  He also denied delusions or hallucinations.  His associations were coherent and his judgment was intact.  

In May 2001 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination the Veteran reported that he was not able to get rest at night because he would work his legs in his sleep like he was running.  He reported that he sometimes heard things during the night and he looked out the windows.  He reported that he has changed over the last two years.  Prior to this time, he had difficulty sleeping but not to the frequency and severity that he had now.  He was a hard worker and stayed busy but had had increasing physical problems, was unable to work, and experienced more severe sleep disturbances and more frequent and intense nightmares.  He reported that he loved to deer hunt but would jump every time he heard a gun go off.  He reported that he was able to hunt but sudden gunfire triggered flashbacks of Vietnam.  He reported an incident in which he was in a tree on a deer stand and he had his sights on a little kid coming down a trail and he was going to shoot the boy like he did in Vietnam.  He was afraid that he was going to shoot him and was scared so much that he quit hunting and got rid of all his guns.  He reported that this incident caused him to reflect back on his Vietnam experiences.  The Veteran reported that he was steadily working as a landscaper until November 2000.  He reported that he stopped working because he no longer felt like working and did not have enough energy to work.  He felt tired all the time and drained of his energy.  He was easily aggravated by things that people said to him.  He would fly off the handle and lose his temper.  He lost a lot of contracting jobs because of his temper.  He was highly irritable and was afraid that he would hurt someone.  He recalled a time when a coworker walked up behind him and touched him on the shoulder and he knocked this coworker to the ground.  The Veteran reported that he hit his coworker before he knew it and expressed that he did not mean to hurt him.  

The Veteran reported that his whole personality changed two years ago and it began to trouble him.  He was no longer the cheerful, happy person that he once was and he had a short fuse.  He also reported that he could not deal with people so he stopped working and was living off the money that he had saved up.  He reported that he lost interest in things he once enjoyed.  He reported that he felt nervous all the time and there were times that he would become so tremulous that he was unable to hold a fork and eat.  He had suicidal thoughts.  He had nightmares and dreams that the people he killed were coming after him.  The Veteran reported that in the past when he kept busy that his nightmares would not affect him the same way that current nightmares affect him.  He reported that the nightmares occurred more frequently now and bothered him more.  He reported that he felt guilt over killing so many men.  He reported that there was no point to living if he could not get any enjoyment out of life.  He reported that he took his gun and went to the woods to kill himself but prevented this by bringing his Bible with him and reading the passage that stated "thou shalt not kill."  He believed it was wrong for him to kill others or himself.  For fun and relaxation, the Veteran reported that he tended his garden and livestock.  He attended church regularly and occasionally visited friends.  He reported that he was unable to work because he lacked physical stamina.  He also reported that he was unable to concentrate or focus his attention and unable to communicate with people.  He reported that pain interfered with his ability to work.  He also reported that he continued to be irritable, easily frustrated, and had trouble getting along with people.  He avoided people for fear that they would provoke an outburst of anger and that he would become aggressive and hurt somebody.  He reported that any sudden and unexpected noise really startled him.  He reported that he isolated himself and did not mingle with other people.  He also reported that he did not go out at night as darkness caused him to feel unsafe and afraid.  The Veteran stated that most of his combat was at night and nighttime was when the enemy is out.  He reported that memories of Vietnam will sometimes suddenly come into his mind and he would try to keep busy doing something throughout the day.  He indicated that he loved to work but his physical ailments prevented it.  

Examination of the Veteran revealed that he was appropriately dressed and his grooming and hygiene were fair.  He was able to interact and relate with the examiner appropriately.  He exhibited a wide range of affective responses with high intensity.  There was intense emotional reaction related to thoughts of events that occurred in Vietnam.  He reported that the bad experiences were the lingering experiences.  He also experienced an enormous amount of guilt of what he did in the past.  His speech was spontaneous with a normal rate and rhythm.  His thinking was goal-directed, associations were tightly linked, and ideas were related.  He was able to express thoughts and feeling without difficulty.  He was able to set priorities and make appropriate decisions to common problems of daily living.  He seemed capable of managing his financial affairs without any assistance.  There did not seem to be any significant impairment in any area of his memory.  He denied any hallucinatory experiences and there was no evidence of any delusional disorder.  He denied homicidal ideation and admitted to suicidal ideation but denied any specific plans, stating that suicide was against God's law.  He continued to have suicidal thoughts even though he knew it was wrong for him to think that way.  The GAF score was 50, which the examiner indicated reflected serious disability as the Veteran continued to have suicidal ideation without specific plans, was unable to hold a job, had symptoms of depression, and had impairment in social and occupational functioning.  

VA records dating from April 2001 to April 2002 show that the Veteran continued to seek treatment for his PTSD.  GAF scores were 50.  In August 2002 the Veteran reported that his mood was better in the morning and worsened as the day progressed.  He denied suicidal plans, intent, and attempts.  His speech was logical and goal directed and conversation and thinking was within normal limits.  

In October 2002 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran reported that he stopped working doing landscaping secondary to his health with diabetes mellitus, chronic pain, and eye problems.  He reported that he continued to have symptoms related to Vietnam.  He cut all the trees off his property because he felt that people were watching him.  He did not leave the house after dark and he did not talk about his military experience.  He reported that he sometimes felt that someone may want to break in on him at night.  He reported that he did not care about Vietnamese people.  He also reported that he felt somewhat guilty about his experiences in Vietnam.  He further reported that he was brain washed but did what he had to do.  He reported that he got along with others okay.  He did not watch television programs about the military because it increased his nightmares and dreams about Vietnam.  He reported a history of choking his wife.  He also reported that he walked in the house most nights.  He reported that he was easily agitated and had to apologize often.  He expressed his preference for being alone.  The examiner found the Veteran was cooperative, alert, and oriented times four.  Eye contact was fair and the mood was described as okay.  His affect was congruent with his mood and speech was of a regular rate and rhythm.  His thought content was negative for suicidal or homicidal ideations.  He denied auditory or visual hallucinations.  His thought process was coherent and there was no confusion, mutinous, or confabulation noted.  He had no obsessions or compulsions and his insight and judgment were adequate.  The GAF score assigned was 60.  

A March 2003 VA medical record shows that the Veteran told his physician that he was feeling suicidal and depressed.  Upon admission, the Veteran exhibited significant psychomotor retardation.  His speech was very soft and slowed.  He reported that he had recently bought a gun with the intention of suicide.  He reported that he felt that snipers were out there and thought that on a constant basis rather than a low probability basis.  He reported that his depression worsened after his appeal for an increased rating for PTSD was turned down and he became suicidal.  The Veteran identified an additional stressor of having a myocardial infarction the previous November and had since been unable to work as a landscaper.  He reported that his current pension was insufficient to support him and he stated that he was upset about the impending war.  He had limited insight and was having hallucinations.  The Veteran was admitted and stayed in the hospital for four days.  His GAF score was assessed as a 50 upon admission.  During his hospital stay, the Veteran admitted that he had a bad time secondary to the denial in his increase in compensation appeal.  The Veteran denied feeling suicidal or homicidal and signed a meaningful no harm contract.  During his first mental health appointment, in late March 2003, since his discharge, the Veteran reported that his mood was significantly improved.  His affect was notably brighter and less depressed and he spontaneously smiled several times during the interview.  He reported that he stayed in the house the first day after his discharge and did nothing and felt depressed.  He reported that he had since become more active and his mood improved.  He denied suicidal or homicidal ideation, intent, or plans.  He was able to talk about taking his daughter fishing and playing cards with family.  The physician noted that the Veteran's ability to enjoy had increased.  In June 2003 the Veteran presented with a continuation of a brighter mood.  He reported that he remained more active by getting out and going between his pond, some buildings, and his house.  He also indicated that with the warm weather, more people would stop by and visit and he was able to interact more.  He denied any suicidal and homicidal ideation, intent, or plans.  Medical records dated thereafter show that the Veteran presented with depressed mood over medical problems.  In August 2003, the Veteran reported that he enjoyed spending time with his puppies and reported that he felt they served as an antidepressant for him.  He reported that when he felt bad he would go down and watch them.  The physician opined that the Veteran could not work given his physical and emotional condition.  He noted that the Veteran reported that he was turned away from vocational rehabilitation.  In February 2004 the Veteran presented with some anxiety over an upper GI series.  He reported that he had discovered the secret to coping, which was to find something to do that he liked and he stayed busy.  He reported that he was even passing this information along to others.  He reported that he begun making crafts at home and he enjoyed giving them away even though he recognized that he could sell them since he needs money.  

In January 2004, the Veteran reported disturbed sleep and talking in his sleep.  He reported nightmares and flashbacks about his experiences in Vietnam.  He reported that he felt depressed and helpless.  He reported that his wife was supportive.  He also reported that he heard people talking and walking when nobody was present.  The diagnosis was PTSD comorbid depression with auditory visual hallucinations, possibly perceptual in nature.  His GAF score was 47.  In April 2004 the Veteran reported that he was avoidant of large crowds.  He stated that he was quite religious and spiritual and liked to go to church.  He reported that he would leave if church became too crowded.  He further reported that he did not go to any family Christmas parties because of crowds.  He described classic panic attack symptoms and stated that he calmed himself by isolating.  He stated that he stayed away from people with the exception of his church and immediate family obligations.  The consultant found that the Veteran was unable to work due to his psychological symptoms and he had a great deal of difficulty functioning in any type of social setting.  He also had difficulty with immediate family and church family who know him well.  In May 2004, the Veteran was assessed as having GAF scores of 47 with hallucinations.  Upon VA examination in June 2004, the assigned GAF score was 41 and it was noted that the Veteran was having panic attacks.  The Veteran also denied having social relationships.  The examiner concluded that the Veteran could not establish effective social and occupational relationships due to his service-connected PTSD.  He also found that the Veteran was unemployable due to PTSD.  The RO granted 100 percent rating based on the results of this examination but assigned an effective date of April 20, 2004, based on the receipt of a claim for an increased rating received on April 20, 2004.  However, as was discussed above, the Board found that the original rating decision was not final and the claim for a total rating stems from the initial rating assigned when service connection was granted.  

The Board finds that the evidence supports the assignment of a 70 percent evaluation prior to April 20, 2004.  The Veteran's symptoms of PTSD during that time frame include intrusive memories, hypervigilance, hyperarousal, fighting in his sleep and hitting his wife, kicking and running in his sleep, a history of temper outbursts, and avoidance of people for fear that they would provoke an outburst of anger and that he would become aggressive and hurt somebody.  Additionally, VA medical records show that the Veteran experienced flashbacks, diminished interest in significant activities, exaggerated startle response, hallucinations, anger, and that he bought a gun with the intention of suicide.  He tended to avoid others.  These symptoms and findings fit within the criteria for a 70 percent evaluation.  The evidence shows symptoms including difficulty sleeping, nightmares, and avoidance tendencies.  He had deficits in areas such as work, mood, insight, and difficulty adapting to stressful circumstances.  His GAF score was predominantly 50, which reflects serious symptoms or serious impairment in social, occupational, or school functioning.  Based on the severity of his symptoms, the evidence as a whole shows that the Veteran has impairment that more nearly approximates the criteria for a 70 percent disability rating.  

The Board finds that the evidence does not support an assignment of a total rating prior to April 20, 2004.  On April 29, 2004, the Veteran was assessed as being unable to work due to his psychological symptoms and it was indicated that he had a great deal of difficulty functioning in any type of social setting.  The VA examination report of June 2004 indicates that the Veteran could not establish effective social and occupational relationships due to his service-connected PTSD and that he was unemployable due to PTSD.  That evidence shows that the criteria for a total rating are met or approximated.  Prior to April 20, 2004, the Veteran did not exhibit such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although the Veteran has suicidal ideation, which was considered in assigning the 70 percent evaluation, the evidence does not show that he is a persistent danger to himself.  On a number of occasions, the Veteran reported that suicide was against his religious beliefs.  Although, the Veteran reported some hallucinations, this alone is insufficient to warrant a total disability rating.  The medical evidence shows that the Veteran presented with a brighter mood in March 2003 and that with the warm weather, more people would stop by and visit and he was able to interact more.  While other evidence showed that he could not be in a crowd, he was able to interact with his family members.  Accordingly, he was not totally impaired from a social standpoint.  Neither the Veteran nor the examiners have described grossly inappropriate behavior or gross impairment in thought processes or communication.  Instead, the evidence shows his associations were tightly linked and idea related, and he was able to communicate with examiners and medical providers with goal-directed speech.  His dress and behavior were described as normal and he had fair grooming and hygiene.  He was always described as oriented and the Veteran has not reported memory loss for the names of close relatives, his own occupation or his own name.  While suicidal ideation, depression, impaired impulse control, and difficulty adapting to stressful circumstances are present, the serious nature of those symptoms and the others manifested were considered in assigning the 70 percent evaluation.  Accordingly, the Board concludes that a total schedular rating is not warranted prior to April 20, 2004.  

In reaching the above determinations, the Board has considered the Veteran's statements and the statements of his wife to be competent, credible and probative regarding symptoms and the severity of his condition.  However, the Board has determined based on the evidence as a whole that a 70 percent evaluation, but no higher, is warranted for the entire period covered by this appeal that is prior to April 20, 2004.  The Board has also determined that staged ratings are not warranted in this case as distinct facts do not show that different ratings are warranted for different periods of time.  While the Veteran was hospitalized in March 2003, later in the month, he reported that that his mood was significantly improved.  His affect was notably brighter and less depressed.  He reported that he had since become more active and his mood improved.  Accordingly, the evidence as a whole shows a rating of 70 percent is warranted for the entire period of time that is covered by this claim.  The Board notes that the medical records contain diagnoses other than PTSD.  As, the medical evidence does not specifically differentiate symptoms of PTSD from those due to other nonservice-connected disabilities, the Board has considered all psychiatric symptoms in rendering this decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms fit within the rating criteria as was discussed above.  Nor is there a showing that the rating criteria are inadequate.  While the Veteran's service-connected disability does cause industrial impairment, the assignment of the 70 percent evaluation contemplates the impairment that is due to the service-connected disability.  In the absence of evidence of these factors, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Finally, where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he was unemployable due to his service-connected psychiatric disability.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim. In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disability and determine its impact on his employability.

In May 2001, he reported that he could not deal with people so he stopped working.  He also reported that he was steadily working as a landscaper until November 2000.  He reported that he stopped working because he no longer felt like working and did not have enough energy to work.  He felt tired all the time and drained of his energy.  He was easily aggravated by things that people said to him.  He would fly off the handle and lose his temper.  He lost a lot of contracting jobs because of his temper.  He was highly irritable and was afraid that he would hurt someone.  He recalled a time when a coworker walked up behind him and touched him on the shoulder and he knocked this coworker to the ground.  The Veteran reported that he hit his coworker before he knew it and expressed that he did not mean to hurt him.  Therefore, TDIU is raised by the record.  Rice, supra.  

Although the Veteran is assigned a total rating for PTSD from April 20, 2004, it must be considered whether he is entitled to TDIU prior to that date.  A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. § 4.16(a).  

The Board finds that the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a) are met.  In May 2001 the Veteran reported that he stopped working because he no longer felt like working and did not have enough energy to work.  He also reported that he was easily aggravated by things that people said to him.  He would fly off the handle and lose his temper.  He lost a lot of contracting jobs because of his temper.  He was highly irritable and was afraid that he would hurt someone.  A VA examiner in May 2001 also opined that the Veteran was unable to hold a job due to his service-connected disability.  In light of the evidence, including evidence of outbursts of temper, inadvertent striking of a co-worker, evidence that he lost jobs, and the May 2001 examiner's opinion, the Board will resolve all reasonable doubt in favor of the appellant.  Upon so doing, the Board finds that the evidence shows that the criteria for a total disability rating based on individual unemployability are met.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

This appeal was previously remanded by the Board in July 2010 for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA medical records were associated with the claims file and the Veteran was provided with a copy of all available mental health clinic records on file for the dates requested.  The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 70 percent, but not greater, for PTSD is granted from the effective date of service connection to April 20, 2004.  

A total disability rating based on individual unemployability is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


